                                             Case 3:21-cv-00505-JD Document 21 Filed 07/20/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CARLTON BRYAN LOEBER,                          Case No. 21-cv-00505-JD
                                                         Plaintiff,
                                   8
                                                                                           ORDER RE DISMISSAL;
                                                  v.                                       APPOINTMENT OF COUNSEL;
                                   9
                                                                                           SERVICE
                                  10        AMEER ALGHUSAIN, et al.,
                                                                                           Re: Dkt. No. 8
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Pro se plaintiff Loeber and pro se defendant Alghusain consented to magistrate judge

                                  14   jurisdiction for all purposes. See Dkt. Nos. 6, 7. Loeber named additional defendants --

                                  15   AMIDAC, American Railways LLC, and General Railways LLC -- who do not appear to have

                                  16   been served. The consent of all named parties, including unserved defendants, is required before

                                  17   jurisdiction vests in a magistrate judge. Williams v. King, 875 F.3d 500, 503-04 (9th Cir. 2017).

                                  18   Consequently, the case was reassigned to this Court.

                                  19   I.       THE COMPLAINT

                                  20            The Court dismisses the complaint, Dkt. No. 1, on its own motion under Federal Rule of

                                  21   Civil Procedure 12(b)(6). See Choudhuri v. Specialized Loan Servicing, Case No. 3:19-cv-04198-

                                  22   JD, 2019 WL 3323088, at *1 (N.D. Cal. July 24, 2019). The first claim under the National Stolen

                                  23   Property Act, 18 U.S.C. § 2314, and the second claim under the wire fraud statute, 18 U.S.C. §

                                  24   1343, are dismissed with prejudice. These are criminal statutes for which no private right of

                                  25   action exists. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (criminal statutes

                                  26   “provide no basis for civil liability”); Ross v. Orange Cnty. Bar Ass’n, 369 Fed. App’x 868, 869

                                  27   (9th Cir. 2010) (no private right of action for mail fraud under 18 U.S.C. § 1341) (unpublished).

                                  28   Dismissal with prejudice is warranted because no amendment could overcome this bar.
                                             Case 3:21-cv-00505-JD Document 21 Filed 07/20/21 Page 2 of 3




                                   1           The third claim for civil RICO, 18 U.S.C. § 1962(c) and §§ 1964(a) &(c), is dismissed

                                   2   with leave to amend. Pro se complaints are entitled to a liberal construction, but must still allege

                                   3   facts plausibly demonstrating a claim for relief. Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

                                   4   2010). “[T]o establish liability under § 1962(c) one must allege and prove the existence of two

                                   5   distinct entities: (1) a ‘person’; and (2) an ‘enterprise’ that is not simply the same ‘person’ referred

                                   6   to by a different name.” Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158, 161 (2001); see

                                   7   also Rae v. Union Bank, 725 F.2d 478, 481 (9th Cir.1984). In addition, a civil RICO plaintiff

                                   8   must demonstrate that they were injured “by reason of” the alleged racketeering activity of the

                                   9   defendant. 18 U.S.C. § 1964(c). “It is well settled that, to maintain a civil RICO claim predicated

                                  10   on mail [or wire] fraud, a plaintiff must show that the defendants’ alleged misconduct proximately

                                  11   caused the injury.” Poulos v. Caesars World, Inc., 379 F.3d 654, 664 (9th Cir.2004) (citing

                                  12   Holmes v. Sec. Inv. Prot. Corp., 503 U.S. 258, 268 (1992)).
Northern District of California
 United States District Court




                                  13           The complaint does not plausibly allege these elements. In addition, the RICO fraud

                                  14   allegations are subject to the heightened pleading requirements of Rule 9(b). See Odom v.

                                  15   Microsoft Corp., 486 F.3d 541, 547-48, 553-54 (9th Cir. 2007) (en banc); ICT Law & Tech. Grp.

                                  16   PLLC v. Seatree PLLC, 771 Fed. App’x 420, 421 (9th Cir. 2019) (unpublished). The complaint

                                  17   did not adequately detail the alleged fraud in that manner.

                                  18           Loeber may file an amended complaint on the civil RICO claim by August 30, 2021. No

                                  19   new claims or parties may be added without the Court’s prior approval. Failure to meet this

                                  20   condition or the filing deadline will result in dismissal with prejudice under Federal Rule of Civil

                                  21   Procedure 41(b). Alghusain’s motion to dismiss, Dkt. No. 8, is terminated as moot.

                                  22   II.     REQUEST FOR COUNSEL

                                  23           Loeber’s request for counsel under 28 U.S.C. § 1915(e)(1), Dkt. No. 19, is denied. “There

                                  24   is no absolute right to counsel in civil proceedings,” Hedges v. Resolution Trust Corp., 32 F.3d

                                  25   1360, 1353 (9th Cir. 1994), and federal courts do not have the authority “to make coercive

                                  26   appointments of counsel,” Mallard v. United States District Court, 490 U.S. 296, 310 (1989).

                                  27   Section 1915(e) provides that the Court “may request an attorney to represent any person unable to

                                  28   afford counsel.” 28 U.S.C. § 1915(e)(1). “The decision to appoint such counsel is within the
                                                                                          2
                                              Case 3:21-cv-00505-JD Document 21 Filed 07/20/21 Page 3 of 3




                                   1   sound discretion of the trial court and is granted only in exceptional circumstances.” Agyeman v.

                                   2   Corr. Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004) (internal quotation omitted). “A

                                   3   finding of the exceptional circumstances of the plaintiff seeking assistance requires at least an

                                   4   evaluation of the likelihood of the plaintiff’s success on the merits and an evaluation of the

                                   5   plaintiff’s ability to articulate his claims in light of the complexity of the legal issues involved.”

                                   6   Id. (internal quotation omitted).

                                   7            On the record before the Court, a request for counsel is not warranted. To start, it is not

                                   8   clear that Loeber is indigent. He says that he has “limited income” in the form of Social Security

                                   9   and Veteran’s benefits, and that he works seasonally for a delivery company and canvassing

                                  10   company. Dkt. No. 19 at 1-2. This indicates financial circumstances above indigency.

                                  11            In addition, no exceptional circumstances are present. Although Loeber’s complaint has

                                  12   fallen short of plausibility, he has demonstrated an ability to articulate his claims, and the record
Northern District of California
 United States District Court




                                  13   does not indicate any serious disability in that respect. In the absence of a plausible claim,

                                  14   Loeber’s likelihood of success on the merits is presently low. Consequently, the request is denied.

                                  15   III.     SERVICE OF PLEADINGS

                                  16            In the event that Loeber timely amends the complaint, he must serve all of the named

                                  17   defendants as provided for in Federal Rule of Civil Procedure 4, including service deadlines.

                                  18   Once all defendants are served, the Court will file forms for consent or declination to magistrate

                                  19   judge jurisdiction.

                                  20            IT IS SO ORDERED.

                                  21   Dated: July 20, 2021

                                  22

                                  23
                                                                                                       JAMES DONATO
                                  24                                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                           3
